Stoecklein Law Group, LLP Practice Limited to Federal Securities Columbia Center Telephone:(619) 704-1310 401 West A Street Facsimile:(619) 704-1325 Suite 1150 email:djs@slgseclaw.com San Diego, California92101 web:www.slgseclaw.com September 24, 2012 John Dana Brown United States Securities and Exchange Commission 100 F. Street, N.W. Washington, D.C. 20549 RE:Giggles N' Hugs, Inc. - Counsel File No. 000-53948 Mr. Brown, Please be advised that Stoecklein Law Group, LLP is no longer acting as legal counsel for Giggles N' Hugs, Inc. Their new counsel is copied on this notice. If you have any questions, please do not hesitate to contact the undersigned. Sincerely, /S/ Donald J. Stoecklein Donald J. Stoecklein Stoecklein Law Group Cc:Joey Paris, Giggles N Hug’s, Inc. (via email – joey@gigglesnhugs.com) Faryan Andrew Afifi, Afifi Law Group (via email – faryan@afifilaw.com)
